UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 5, 2014, there were 3,513,055 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and June 30, 2013 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended March 31, 2014 (Unaudited) and March 31, 2013 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Nine Months Ended March 31, 2014 (Unaudited) and the year ended June30, 2013 4 (d) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2014 (Unaudited) and March 31, 2013 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 -i- FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) March 31, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalents $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $174 and $139 Other receivables Loans receivable from property development projects, less allowance for doubtful accounts of $325 and nil Inventories, less provision for obsolete inventory of $851 and $912 Prepaid expenses and other current assets Total current assets Investments - Investment properties, Net Property, plant and equipment, Net Other assets Restricted term deposits TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 67 Total current liabilities Bank loans payable, net of current portion Capital leases, net of current portion Deferred tax liabilities Other non-current liabilities 38 12 TOTAL LIABILITIES $ $ Commitment and contingencies - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,513,055 and 3,321,555 shares issued and outstanding as at March 31, 2014 and as at June 30, 2013, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity Non-controlling interest TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Nine Months Ended Three Months Ended March 31, March 31, March 31, March 31, Revenue Products $ Testing Services Others 96 46 33 Cost of Sales Cost of products sold Cost of testing services rendered Others 97 35 32 Gross Margin Operating Expenses: General and administrative Selling Research and development 49 72 Loss / (gain) on disposal of property, plant and equipment 11 (6 ) - (2 ) Total operating expenses (Loss) / Income from Operations ) ) 21 Other Income / (Expenses) Interest expenses ) Otherincome, net 36 77 78 Total otherincome / (expenses) ) 15 6 (Loss) /Income from Continuing Operationsbefore Income Taxes ) ) 36 ) Income TaxBenefits/(Expenses) 96 ) Income / (loss) from continuing operations before non-controlling interest, net of tax 8 ) ) Discontinued Operations (Note 16) (Loss) / income from discontinued operations, net of tax ) ) 34 ) NET (LOSS) / INCOME ) ) ) Less: net income / (loss) attributable to the non-controlling interest ) 97 ) Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ ) $ $ ) Amounts Attributable to Trio-Tech International Common Shareholders: (Loss) / income from continuing operations, net of tax ) ) ) (Loss) / income from discontinued operations, net of tax ) ) 19 ) Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ ) $ $ ) Comprehensive Income / (Loss) Attributable to Trio-Tech InternationalCommon Shareholders: Net (loss) / income ) ) ) Foreign currency translation, net of tax ) ) ) Comprehensive (Loss) / Income ) ) 5 ) Less: comprehensive income / (loss) attributable to the non-controlling interest 82 (8 ) 88 ) Comprehensive Loss Attributable to Trio-Tech International Common Shareholders $ ) $ ) $ ) $ ) Basic and Diluted (Loss) / Earnings per Share: Basic and diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ ) $ $ ) Basic and diluted (loss) / earnings per share from discontinued operations attributable to Trio-Tech International $ - $ ) $ $ ) Basic and Diluted (Loss) / Earnings per Share from Net (Loss) / Income Attributable to Trio-Tech International $ ) $ ) $ $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options - - 69 - Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2012 Stock option expenses - - 42 - - - 42 Net loss - - - ) - ) ) Translation adjustment - Dividend declared by subsidiary - ) ) Contributions to capital by related party – loan forgiveness - Balance at June 30, 2013 Stock option expenses - Net (loss) / income - - - ) ) Translation adjustment - ) ) ) Dividend declared by subsidiary - ) ) Stock options exercised - Balance at March 31, 2014 See notes to condensed consolidated financial statements. -4- TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) Nine Months Ended March 31, March 31, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net loss $ $ ) Adjustments to reconcile net loss to net cash flow provided by operating activities Depreciation and amortization Bad debt expenses, net 47 Inventory provision ) Warranty expense, net - Accrued interest expense, net of interest income Loss / (gain) on sale of property – continued operations 56 (3 ) Stock option expenses 40 Deferred tax provision ) Changes in operating assets and liabilities Accounts receivables Other receivables Other assets ) Inventories Prepaid expenses and other current assets 64 Accounts payable and accrued liabilities ) ) Income tax payable ) 7 Other non-current liabilities 26 ) Net cash provided by operating activities Cash Flow from Investing Activities Proceeds from maturing of unrestricted and restricted term deposits, net - Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment 31 3 Net Cash Used in Investing Activities ) ) Cash Flow from Financing Activities Repayment on lines of credit ) ) Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans Proceeds from exercising stock options - Dividends paid to non-controlling interest ) - Net Cash Used in Financing Activities ) ) Effect of Changes in Exchange Rate ) 52 NET (DECREASE) / INCREASE IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ $ Income taxes $ 16 $ 59 Non-Cash Transactions Capital lease of property, plant and equipment $ 67 $ See notes to condensed consolidated financial statements. -5- TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. TTI conducts business in four business segments: Manufacturing, Testing Services, Distribution and Real Estate. In fiscal 2013 TTI conducted business in the foregoing four segments and in a fifth segment, Fabrication, which was discontinued during the fourth quarter of fiscal 2013. TTI has subsidiaries in the U.S., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) 100% Van Nuys, California Trio-Tech Reliability Services (Dormant) 100% Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) 100% Van Nuys, California European Electronic Test Centre (Dormant) 100% Dublin, Ireland Trio-Tech International Pte. Ltd. 100% Singapore Universal (Far East) Pte. Ltd.* 100% Singapore Trio-Tech International (Thailand) Co. Ltd. * 100% Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. 100% Bangkok, Thailand (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55% Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. 55% Selangor, Malaysia (100% owned by Trio-Tech Malaysia Sdn. Bhd.) Prestal Enterprise Sdn. Bhd. 76% Selangor, Malaysia (76% owned by Trio-Tech International Pte. Ltd.) Trio-Tech (Suzhou) Co. Ltd. * 100% Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) 100% Shanghai, China Trio-Tech (Chongqing) Co. Ltd. * 100% Chongqing, China SHI International Pte. Ltd. (Dormant) (55% owned by Trio-Tech International Pte. Ltd) 55% Singapore PT SHI Indonesia (Dormant) (100% owned by SHI International Pte. Ltd.) 55% Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * 100% Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the nine months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2014.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2013. -6- 2.NEW ACCOUNTING PRONOUNCEMENTS The FASB has issued ASU 2014-08, Presentation of Financial Statements(Topic 205) and Property, Plant, and Equipment (Topic 360) — Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. Under the amendments in ASU 2014-08, only disposals representing a strategic shift in operations should be presented as discontinued operations. Those strategic shifts should have a major effect on the organization’s operations and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. The amendments in this ASU are effective prospectively for quarters beginning on or after January 1, 2015. Early adoption is permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. Other new pronouncements issued but not yet effective until after March 31, 2014 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3.INVENTORIES Inventories consisted of the following: March 31, (Unaudited) June 30, Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect 7 17 $ $ The following table represents the changes in provision for obsolete inventory: March 31, June 30, (Unaudited) Beginning $ $ Additions charged to expenses - 38 Usage - disposition ) Currency translation effect 2 4 Ending $ $ -7- 4. STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors. The Board also amended the 2007 Directors Plan in November 2013 to further increase the number of shares covered thereby from 400,000 shares to 500,000 shares, which amendment was approved by the shareholders on December 9, 2013. The 2007 Directors Plan provides for awards of up to 500,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Year Ended June30, 2013 Nine Months Ended March 31, 2014 Expected volatility % 88.53-104.94 % Risk-free interest rate % % Expected life (years) 2.50-3.25 The expected volatilities are based on the historical volatility of the Company’s stock. The observation is made on a weekly basis. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718 Stock Based Compensation,which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). On September 17, 2013, stock options covering a total of 15,000 shares of the Company’s Common Stock were granted to certain employees pursuant to the 2007 Employee Plan, with an exercise price equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) on September 17, 2013, the date of grant. These options vested as of the grant date. The fair value as of March 31, 2014 of the options to purchase 15,000 shares of the Company’s Common Stock was $54 based on thegrant date fair value of $3.62 per share determined by using the Black Scholes option pricing model. -8- On December 9, 2013, stock options covering a total of 35,000 shares of the Company’s Common Stock were granted to certain employees pursuant to the 2007 Employee Plan, with an exercise price equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) on December 9, 2013, the date of grant. These stock options vest over the following period: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The fair value as of March 31, 2014 of the options to purchase 35,000 shares of the Company’s Common Stock was $109 based on the grant date fair value of $3.10 per share determined by using the Black Scholes option pricing model. Stock options to purchase 126,500 shares of its Common Stock were exercised during the nine month period ended March 31, 2014. The total proceeds received were $239. The Company recognized stock-based compensation expenses of $33 in the nine months ended March 31, 2014 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $35 based on the fair value on the grant date related to options granted under the 2007 Employee Plan is to be recognized over a period of three years. The Company did not grant any options pursuant to the 2007 Employee Plan during the nine months ended March 31, 2013. The Company recognized stock-based compensation expenses of $23 in the nine months ended March 31, 2013 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $12 based on the fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of nine months. As of March 31, 2014, there were vested employee stock options covering a total of 120,750 shares of Common Stock. The weighted-average exercise price was $3.80 and the weighted average contractual term was 2.03 years. The total fair value of vested and outstanding employee stock options as of March 31, 2014 was $459. As of March 31, 2013, there were vested employee stock options covering a total of 248,250 shares of Common Stock. The weighted-average exercise price was $2.95 and the weighted average remaining contractual term was 1.70 years. The total fair value of vested employee stock options as of March 31, 2013 was $732. A summary of option activities under the 2007 Employee Plan during the nine month period ended March 31, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ Granted - Exercised ) ) - ) Forfeited or expired ) ) - - Outstanding at March 31, 2014 $ $ 29 Exercisable at March 31, 2014 $ $ 26 The fair value of the 126,500 shares of common stock acquired upon exercise of options was $175. Cash received from the options exercised during the nine months ended March 31, 2014 was $239. A summary of option activities under the 2007 Employee Plan during the nine month period ended March 31, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2012 $ $ - Granted - Exercised - Forfeited or expired ) - - Outstanding at March 31, 2013 $ $ - Exercisable at March 31, 2013 $ $ - -9- A summary of the status of the Company’s non-vested employee stock options during the nine months ended March 31, 2014 is presented below: Weighted Average Grant-Date Options Fair Value Non-vested at July 1, 2013 $ Granted Vested ) ) Forfeited - - Non-vested at March 31, 2014 $ A summary of the status of the Company’s non-vested employee stock options during the nine months ended March 31, 2013 is presented below: Weighted Average Grant-Date Options Fair Value Non-vested at July 1, 2012 $ Granted - - Vested ) ) Forfeited ) ) Non-vested at March 31, 2013 $ 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 500,000 shares of Common Stock to its non-employee and employee directors. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. Because all outstanding options vested upon grant, there were no unvested options as of March 31, 2014. During the nine months ended March 31, 2014, the Company granted options to purchase (a) 60,000 shares of its Common Stock to our directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) on September 17, 2013, the date of grant thereof, and (b) 40,000 shares of its Common Stock to our directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) on December 9, 2013, the date of grant thereof. The fair value of the options granted to purchase 60,000 shares of the Company's Common Stock was $217 based on the grant date fair value of $3.62 per share determined by the Black Scholes option pricing model. The fair value of the options granted to purchase 40,000 shares of the Company's Common Stock was $124 based on the grant date fair value of $3.10 per share determined by the Black Scholes option pricing mode. Stock options to purchase 65,000 shares of its Common Stock were exercised during the nine month period ended March 31, 2014. The total proceeds received were $112. The Company recognized stock-based compensation expenses of $175 in the nine month period ended March 31, 2014 under the 2007 Directors Plan. During the nine months ended March 31, 2013, the Company granted options to purchase 15,000 shares of its Common Stock to our directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 15,000 shares of the Company's Common Stock was $17 based on the fair value of $1.11 per share determined by the Black Scholes option pricing model. There were no stock options exercised during the nine months ended March 31, 2013. The Company recognized stock-based compensation expenses of $17 during the nine months ended March 31, 2013. -10- As of March 31, 2014, there were vested director stock options covering a total of 315,000 shares of Common Stock. The weighted-average exercise price was $3.62 and the weighted average remaining contractual term was 2.88 years. The total fair value of vested and outstanding directors' stock options as of March 31, 2014 was $1,140. As of March 31, 2013, there were vested director stock options covering a total of 340,000 shares of Common Stock. The weighted-average exercise price was $3.53 and the weighted average remaining contractual term was 2.21 years. The total fair value of vested and outstanding directors' stock options as of March 31, 2013 was $1,200. A summary of option activities under the 2007 Directors Plan during the three months ended March 31, 2014 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ 80 Granted - Exercised ) - ) Forfeited or expired ) ) - - Outstanding at March 31, 2014 $ $ 67 Exercisable at March 31, 2014 $ $ 67 A summary of option activities under the 2007 Directors Plan during the nine months ended March 31, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2012 $ $ - Granted - Exercised - Forfeited or expired ) ) - - Outstanding at March 31, 2013 $ $ - Exercisable at March 31, 2013 $ $ - 5.EARNINGS PER SHARE Basic EPS is computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 462,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of March 31, 2014 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. Stock options to purchase 609,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of March 31, 2013 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. -11- The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Nine Months Ended Three Months Ended March 31, (Unaudited) March 31, (Unaudited) March 31, (Unaudited) March 31, (Unaudited) Income / (loss) attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ ) $ ) $ $ ) Income / (loss) attributable to Trio-Tech International common shareholders from discontinued operations, net of tax $ ) $ $ 19 $ ) Net (loss) / income attributable to Trio-Tech International common shareholders $ ) $ ) $ $ ) Basic and diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ ) $ $ ) Basicand diluted (loss) / earnings per share from discontinued operations attributable to Trio-Tech International $ - $ ) $ $ ) Basicand diluted (loss) / earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ ) $ $ ) Weighted average number of common shares outstanding - basic Dilutive effect of stock options - - 69 - Number of shares used to compute earnings per share - diluted 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of March 31, 2014 and June 30, 2013 was adequate. The following table represents the changes in the allowance for doubtful accounts: March 31, (Unaudited) June 30, Beginning $ $ Additions charged to expenses 40 Recovered / Write-off ) Currency translation effect ) Ending $ $ -12- 7.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The Company provides warranty for products manufactured in the term of one year.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. March 31, (Unaudited) June 30, Beginning $ 61 $ 60 Additions charged to cost and expenses 16 1 Lapsed ) - Ending $
